--------------------------------------------------------------------------------

Exhibit (10)(g)(iv)
 
EXECUTION COPY
 
AMENDMENT NO. 1
 
This AMENDMENT NO. 1 (this “Amendment”), dated as of October 18, 2010, is
entered into by and among South Jersey Industries, Inc. (“Borrower”), the
Lenders signatory hereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as a
Lender, as Issuing Lender (in such capacity, the “Issuing Lender”), and as
Administrative Agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Borrower, the Lenders, the Issuing Lender and the Administrative Agent
have entered into that certain Letter of Credit Reimbursement Agreement dated as
of December 20, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Reimbursement Agreement”);
 
WHEREAS, the Borrower has requested that Letter of Credit No. CTCS-274904 dated
as of December 20, 2007 (the “Letter of Credit”) be extended to January 14,
2011, and the Issuing Lender has agreed to such extension; and
 
WHEREAS, the parties hereto desire to amend the Reimbursement Agreement as set
forth below;
 
NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:
 
Section 1.1   Defined Terms.  Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Reimbursement
Agreement.
 
Section 1.2   Amendments to the Reimbursement Agreement.  Subject to the
satisfaction of the conditions precedent set forth in Section 1.4 below, the
Reimbursement Agreement is hereby amended as follows:
 
(a)      The definition of “Applicable Margin” set forth in Section 1.01 of the
Reimbursement Agreement is hereby amended to delete the reference therein to
“0.55%” and replace it with “1.625%”.
 
(b)      The definition of “Stated Termination Date” set forth in Section 1.01
of the Reimbursement Agreement is hereby amended to delete the reference therein
to “November 1, 2010” and replace it with “January 14, 2011”.
 
(c)      Each of the parties hereto hereby acknowledges and agrees that, and
directs the Issuing Lender to amend the Letter of Credit to provide that, the
expiration date currently stated to be November 1, 2010 is extended to January
14, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3   Representations and Warranties.  Borrower represents and warrants
to the Administrative Agent and each Lender that:
 
(a)      The representations and warranties of Borrower set forth in Article V
of the Reimbursement Agreement are true, correct and complete in all material
respects on the date hereof as if made on and as of the date hereof and there
exists no Event of Default or Default on the date hereof, provided that in the
case of any representation or warranty in Article V of the Reimbursement
Agreement that expressly relates to facts in existence on an earlier date, the
reaffirmation thereof under this Section 1.3(a) shall be made as of such earlier
date.
 
(b)      The execution and delivery by Borrower of this Amendment have been duly
authorized by proper corporate proceedings of Borrower and this Amendment and
the Reimbursement Agreement constitute the legal, valid and binding obligation
of Borrower enforceable against Borrower in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws of general
applicability affecting the enforcement of creditors’ rights generally.
 
Section 1.4   Conditions Precedent.  This Amendment shall become effective (the
“Effective Date”) as of October 19, 2010, upon the receipt by the Administrative
Agent of (i) opinion of Cozen O’Connor, outside counsel to Borrower, (ii) a
certificate of the secretary of Borrower certifying (a) that there have been no
changes in the certificate of incorporation or bylaws of Borrower since December
20, 2007, (b) resolutions of its Board of Directors authorizing the execution,
delivery and performance of the Reimbursement Agreement, as modified by this
Amendment, and (c) to the extent modified from the incumbency and specimen
signatures delivered to the Administrative Agent as of December 20, 2007, the
incumbency and specimen signature of each of its officers authorized to sign
this Amendment and (iii) duly executed copies of this Amendment from each of
Borrower, the Lenders, the Issuing Lender and the Administrative Agent.
 
Section 1.5   Continuing Effectiveness, Etc.
 
(a)           Upon the effectiveness of this Amendment, each reference in the
Reimbursement Agreement to “this Agreement,” “hereun­der,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Reimbursement Agreement as modified hereby and each reference to the
Reimbursement Agreement in any other document, instru­ment or agreement executed
and/or delivered in connection the Reimbursement Agreement shall mean and be a
reference to the Reimbursement Agreement as modified hereby.
 
(b)           Except as specifically modified hereby, the Reimbursement
Agreement and the instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
 
Section 1.6   CHOICE OF LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.7   Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.
 
Section 1.8   Successors and Assigns.  This Amendment shall be binding upon
Borrower, the Issuing Lender, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
the Issuing Lender, the Lenders and the Administrative Agent and their
respective successors and assigns.
 
Section 1.9   Integration.  This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
Section 1.10   Headings.  Section headings in this Amendment are included herein
for convenience or reference only and shall not constitute a part of this
Amendment for any other purpose.
 
[signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.
 

 
SOUTH JERSEY INDUSTRIES, INC.
         
 
By:
  /s/ Stephen H. Clark
           
Name:  Stephen H. Clark
           
Title:  Treasurer
 

 
Signature Page to
Amendment No. 1
South Jersey Industries, Inc. Reimbursement Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent,
as Issuing Lender and as a Lender
         
 
By:
  /s/ Nancy R. Barwig
           
Name:  Nancy R. Barwig
           
Title:  Credit Executive
 

 
Signature Page to
Amendment No. 1
South Jersey Industries, Inc. Reimbursement Agreement
 

--------------------------------------------------------------------------------